PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/761,795
Filing Date: 20 Mar 2018
Appellant(s): Kaufman et al.



__________________
Erin M. Dunston
Reg. No. 51,147
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 8, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The claims filed on June 24, 2021 are under appeal.
The claims filed on June 24, 2021 have been entered (see supplemental Advisory action accompanying this Examiner’s Answer).  Accordingly, the claims filed on June 24, 2021 are currently on appeal as indicated in the Appeal Brief (see Appeal brief at pages 3 and 29-35).
The following ground(s) of rejection are applicable to the appealed claims (filed on June 24, 2021):
Claims 1, 5, 14, 19, 23, 27 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. WO 2012/050907 A2 (Provided on IDS dated May 14, 2019).  See 1/25/21 final Office action at pages 8-12.
(2) Response to Argument
Appellant's arguments filed October 8, 2021 with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 
Appellant argues that Kaufman et al. is Appellant’s own work and PAMs as claimed in the instant claims are only mentioned once in Kaufman.  (Brief at pages 5-6.)  Appellant argues that PAM refers to positive allosteric modulators of the GABAA receptor which unlike GABAA receptor agonists, do not bind at the same active site as GABA.  (Brief at page 6, citing specification at paragraph 114.)  Appellant further goes into great detail describing GABA and GABA receptors.  (Brief at pages 7-10.)  Appellant further argues that prior to the instant application, the interaction between a PAM and a GABA receptor activating ligand was unknown.  (Brief at pages 10-16.)  
These arguments are found not persuasive since even though Appellant argues that Kaufman only mentions PAM once, the claims are being examined as they read on the elected species of a combination of GABA and the benzodiazepine alprazolam (as a species of PAM) in a method for promoting the replication, and/or growth and/or function of beta cells in a mammal.  Moreover, claim 27 of the instant application claims that a PAM comprises a benzodiazepine selected from the group consisting of alprazolam, chlordiazepoxide, midazolam, clonazepam, clorazepate, diazepam, estazolam, flurazepam, halazepam, ketazolam, lorazepam, nitrazepam, oxazepam, prazepam, quazepam, temazepam, triazolam and bromazepam.  Thus, in addition to specifically reciting PAM (positive allosteric modulator) in paragraphs [0018] and [0073] of Kaufman as argued by Appellant, PAMs are also mentioned in paragraphs [0009], [0016] and [0067] of Kaufmann as well as in claims 12 and 35 of Kaufmann.
Throughout Kaufman, it is taught to combine GABA and/or GABA receptor agonists and/or GABA potentiators and/or GABA prodrugs for various conditions including treatment or prevention of type I diabetes or insulin-dependent diabetes which involves the progressive inflammatory infiltration of pancreatic islets containing immunocytes targeted specifically to insulin secreting -cells (for example see Title, [0003], [0006]-[0013], [0046], [0066]).  Kaufman specifically teaches in paragraphs [0009] and [0067] that in certain embodiments the methods comprise the administration of GABA, and the GABA receptor agonist comprises a compound selected from many of the PAM compounds as claimed in claim 27 of the instant application.  Kaufman teaches that the GABA receptor agonist may be selected as alprazolam, chlordiazepoxide, clonazepam, clorazepate, diazepam, estazolam, flurazepam, lorazepam, oxazepam, prazepam, quazepam, temazepam, bromazepam, midazolam and triazolam, which are the same PAM compounds as claimed in claim 27 of the instant application.  Thus Kaufman actually recites PAMs more than once since Kaufman specifically teaches that the receptor agonist as used herein refers to the native ligand of the receptor (e.g. a GABA receptor) to analogues thereof or other ligands that similarly activate the receptor, and/or to a positive allosteric modulator (PAM) of the receptor [0018], and Kaufman specifically teaches the use of PAM compounds as claimed in claim 27 of the instant application [0009] [0067].  
Even though Kaufman does not specifically recite that the benzodiazepines as recited in paragraphs [0009] and [0067] are PAMs, a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties appellant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
In addition, Kaufman further teaches in paragraph [0073] that in addition to GABA or GABA analogues, the use of GABAA and/or GABAB receptor potentiators, e.g. positive allosteric regulators of GABA is contemplated wherein the potentiators bind to sites other than GABA or GABA analogue binding sites, but have GABA effects [0073].  Numerous compounds that potentiate the effects of GABA have been identified and such compounds typically bind predominantly to sites other than the GABA binding site such as the benzodiazepine site [0073].  Kaufman teaches that potentiators include anxiolytic benzodiazepines [0073].  Thus Kaufman actually teaches that anxiolytic benzodiazepines such as alprazolam (Xanax®) are indeed PAM compounds [0073].
Appellant further argues that Kaufman is silent regarding promoting the replication and/or growth and/or function of beta cells.  (Brief at page 19.)  Appellant argues that Kaufmann only teaches protecting beta cells from oxidative stress-induced apoptosis.  (Brief at page 19.)
This argument is found not persuasive since promoting the replication, growth, survival and function of beta cells are all related.  Promoting the survival of beta cells (as specifically taught in Kaufman) will lead to an increase in the number of beta cells (because less cells die) and thus directly result in increased function of beta cells, i.e. more cells equals increased production of insulin by the surviving cells.  The function of beta cells is to secrete insulin ([0003] of Kaufman).  Thus, the promotion of beta cell function as claimed can be achieved by increasing the number of insulin secreting beta cells either by increasing cell proliferation or decreasing the degradation of beta cells (i.e. increasing beta cell survival).  To support said arguments, Figures 10A and 10B of Kaufman specifically demonstrate GABA administration results in less apoptosis of beta cells resulting in an increase in the number of insulin producing beta cells. Figure 10C of Kaufman demonstrates that the increase in insulin producing beta cells will promote an increase in insulin and thus an increase in beta cell function.
In addition, it is noted that the claims of the instant application are not drawn to the treatment of any disease or condition in particular, rather, the claims are drawn to the function or mechanism of action of promoting the replication, and/or growth, and/or function of beta cells in a mammal comprising the administration of the combination of a PAM and a GABA receptor activating ligand.  Impaired function and decreased number of insulin secreting beta cells are associated with diabetes, both type I and type II (see [0005] of the instant specification and [0003] of Kaufman).  In addition, in paragraphs [0215] and [0216] of the instant specification it is stated that a key goal of type 1 diabetes (T1D) research is to develop treatments to safely promote human -cell replication.  Thus the method of the instant claims for promoting replication, and/or growth, and/or function of beta cells in a mammal comprising the administration of the combination of a PAM and a GABA receptor activating ligand is clearly applicable to the treatment of diabetes including type I and type II diabetes.  There is clear motivation in Kaufman to treat diabetes comprising the administration of GABA in combination with a GABA receptor agonist and/or a GABA potentiator wherein benzodiazepines including alprazolam are taught in Kaufman to be suitable GABA receptor agonists as well as GABA potentiators (paragraphs [0009], [0067], and [0073]).  Thus by following the teachings and suggestions of the prior art and administering the combination of GABA and a benzodiazepine such as alprazolam in optimized amounts for the treatment of diabetes or for delaying the onset of diabetes, the same effect as claimed which is promoting replication, and/or growth, and/or function of beta cells in a mammal will necessarily occur.  
Furthermore, Kaufman et al. specifically teaches a method of protecting beta-cells in a mammal from oxidative stress induced apoptosis comprising co-administering to a mammal containing beta-cells a first compound or composition comprising GABA, and/or a GABA analogue, and/or a GABA agonist, and/or a GABA or GABA agonist prodrug, and/or a GABA potentiator; and a second compound or composition comprising a non-GABA therapeutic agent for the treatment of type I diabetes ([0012] [0059] and claim 27).  Therefore, as detailed above Kaufman et al. specifically teaches that the combination of compounds will lead to increased survival of insulin secreting cells ultimately resulting in the promotion of beta cell function, i.e. increased levels of insulin production. 
Appellant argues that Kaufman is directed to the treatment of disorders associated with metabolic syndrome wherein metabolic syndrome is a group of risk factors characterized by impaired glucose tolerance, reduced insulin sensitivity, hypertension, hyperlipidemia, obesity and chronic inflammation. (Brief at page 18.)  Appellant argues that the instant invention is “wholly different” from Kaufman, as it deals with promoting replication and/or growth and/or function of beta cells in mammals and patients with metabolic syndrome do not need the replication and/or growth and/or function of their beta cells promoted. (Brief at page 18.)
These arguments are found not persuasive since the main function of beta cells is to produce and secrete insulin in order to maintain normal levels of blood glucose. Thus Appellant's invention is not “wholly different” from the teachings of Kaufman since the teachings of Kaufman deal with the administration of the same components as claimed in the instant method, for inhibiting the progression to type II or type I diabetes. A method of promoting the replication, and/or growth and/or function of beta cells as claimed will surely lead to improvements in synthesis and secretion of insulin and thus improvements in the maintenance of blood glucose levels. Moreover, as detailed in the rejection on appeal, Kaufman specifically teaches a method of protecting beta-cells in a mammal from oxidative stress induced apoptosis comprising administering to a mammal containing beta-cells GABA, a GABA analogue, a GABA agonist, a GABA or GABA agonist prodrug, and/or a GABA potentiator. Thus Kaufman teaches that the method of administering GABA and another GABA compound such as alprazolam will protect beta cells leading to beta cell survival and thus increases in the number of beta cells, resulting in increased function of the beta cells. Furthermore, in the instant specification, it is specifically stated that impaired function and/or diminished number of beta cells are implicated in metabolic diseases including diabetes, obesity and other disorders [0005]. Thus it is clear that the claimed method of promoting the replication, and/or growth and/or function of beta cells in a mammal comprising the administration of a PAM and a GABA receptor activating ligand may be used for treating a subject with metabolic diseases including diabetes. 
Appellant further argues that the claims require the combination of the PAM and GABA receptor activating ligand being more effective in promoting the replication and/or growth and/or function of beta cell than each agent alone.  Appellant further argues that they have unexpectedly discovered that adding a PAM to GABA increases the effect on beta cells as compared to each component alone.  (Brief at pages 16-17.)  Appellant further argues that PAM acts synergistically with the GABA receptor activating ligand to improve replication and/or growth, and/or function of beta cells.  (Brief at pages 16-17.)  Appellant further argues that in Kaufmann, where beta cells are mentioned, in addition to the GABA, analogue, agonist, agonist prodrug, and/or potentiator, a second compound comprising a non-GABA therapeutic agent is taught.  (Brief at pages 19-20.)  Thus Appellant argues that Kaufman suggests that to affect beta cells, the first combination of GABA compounds would not be enough and the second non-GABA agent is necessary and thus teaches away from administering only a PAM and GABA activating ligand so as to achieve greater efficacy at beta cell replication and/or growth and/or function than is achieved with a PAM or GABA activating ligand alone.  (Brief at page 20.)
These arguments are found not persuasive since Kaufman specifically teaches the administration of the combination of GABA and/or GABA receptor agonists and/or GABA potentiators and/or GABA prodrugs [0066].  Moreover, Kaufman specifically teaches in addition to GABA or GABA analogues, the use of GABAA and/or GABAB receptor potentiators is contemplated [0073].  Kaufman specifically teaches that GABA potentiators bind to sites other than GABA or GABA analogue binding sites such as the benzodiazepine site and have GABA effects [0073].  Kaufman specifically teaches that anxiolytic benzodiazepines are GABA potentiators [0073].  Thus anxiolytic benzodiazepines such as alprazolam (Xanax®) would have been expected to potentiate, or increase the activity of GABA.  As detailed above, Kaufman specifically demonstrates that GABA increases survival of beta cells and thus increases the number and function of beta cells.  Thus combining GABA with a potentiator such as the anxiolytic benzodiazepine alprazolam (Xanax®), would have been expected to result in improved results as compared to each compound administered alone.  Therefore, the teachings of Kaufman do not suggest that in order to affect beta cells, the first combination of GABA compounds would not be enough and the second non-GABA agent is necessary because Kaufman specifically demonstrates that GABA alone has a direct effect on beta cells by increasing survival (resulting in increased number of beta cells and, therefore, increased beta-cell function in the individual) and thus a reasonable expectation exists in further increasing said activity by adding another compound such as a GABA potentiator or PAM which will potentiate or increase the activity of GABA.
Thus, Appellant’s results would not be considered surprising or unexpected since one would expect when combining two compounds, wherein one compound potentiates the other, the dosages could be reduced as the combination of compounds would allow for increased effects.  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). 
Moreover, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected.  In the instant case, Kaufman already specifically teaches that the claimed compounds may be combined, and thus using reduced dosages would have been expected, in contrast to using two compounds which have been shown to have no effects individually and achieving a significant effect when the compounds are combined.   Furthermore, as detailed above, even though the claims of the instant application are not specifically drawn to the treatment of diabetes, it is clear that promoting the replication, and/or growth, and/or function of beta cells in a mammal comprising the administration of the combination of a PAM and a GABA receptor activating ligand can be used to treat or delay the onset of diabetes.  Thus, based on the teachings of Kaufman, a person of ordinary skill in the art would have been motivated to combine GABA and a benzodiazepine including alprazolam and optimize the amounts such that optimal treatment or delaying of diabetes is achieved and thus arrive at the same synergistic amounts as claimed in the instant claims.
In addition, Appellant’s arguments of unexpected results are also found not persuasive since Appellant argues that the combination of alprazolam and GABA act synergistically.  Furthermore, in the instant specification, the only reference therein to data that is synergistic is discussed in paragraphs [0191] and [0195].  Appellant states therein that “alprazolam greatly reduces the amount of GABA needed to induce fairly robust beta-cell proliferation. These data demonstrate that the combination of GABA and alprazolam has a synergistic positive effect on human islet cell proliferation in vitro.”  Thus Appellant’s data pertains to the combination of GABA and alprazolam on the proliferation of human islet cell proliferation.  However, the rejected claims of the instant application recite the administration of a GABAA receptor positive allosteric modulator (PAM) and a GABA receptor activating ligand. Evidence as to any unexpected benefits must be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972).  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85; In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).
Paragraph [0191] of this application’s specification states that GABA and alprazolam has a synergistic positive effect on human islet cell proliferation in vitro.  However, the instant specification does not demonstrate the same effects for other PAMs in combination with GABA and other GABA activating ligands.  Thus Appellant’s data is not commensurate in scope with the claimed invention.
Furthermore, it is unclear if Appellant’s data demonstrate synergy as argued by Appellant.  In paragraph [0191] of the instant specification Appellant states that while treatment with 0.03 mM GABA did not significantly enhance human islet cell proliferation treatment, the same dose of GABA together with 30 ng/ml of alprazolam enhanced human islet cell proliferation by 138% (FIG. 3). To achieve a similar level of proliferation using GABA alone required a 10-fold higher level of GABA (0.3 mM). Thus, alprazolam greatly reduces the amount of GABA needed to induce fairly robust beta-cell proliferation. Appellant states in the last line of paragraph [0191] of the specification that these data demonstrate that the combination of GABA and alprazolam has a synergistic positive effect on human islet cell proliferation in vitro. In paragraph [0195] of the instant specification, Appellant states that a modest level of alprazolam alone had a fairly robust effect on human islet cell proliferation in vitro (FIG. 2). In comparing Figure 2 with Figure 3, if one were to plot the value for alprazolam (30 ng/ml) alone on Figure 3, said value would plot above the value for GABA 0.03 mM alone at 1.2 (proliferation rate of human islet cells).  Thus, it appears that the combination of 0.03 mM GABA and 30 ng/ml alprazolam is additive and not synergistic.
It is Appellant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g). Furthermore, the unexpected results should be demonstrated with evidence that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).  Thus Appellant’s argument of unexpected synergy is found not persuasive since no clear evidence of synergy has been demonstrated.
Appellant argues that the Examiner’s rejection is based on a theory of inherency and that the examiner has not shown that the claimed effect would necessarily flow from the teachings of the prior art.  Appellant argues that Kaufman does not disclose or suggest promoting replication and/or growth and/or function of beta cells in mammals by administering a GABAA PAM and a GABA receptor activating ligand and it is improper for the Examiner, solely due to impermissible hindsight, to recraft Kaufman to achieve such a disclosure or suggestion.  Appellant further argues that the effect of alprazolam on beta cells was not known.  (Brief at pages 20-22.)  
With respect to Appellant’s argument relating to inherency, this argument is found not persuasive since the claims of the instant application are not drawn to the treatment of any disease or condition in particular, rather, the claims are drawn to the function or mechanism of action of promoting the replication, and/or growth, and/or function of beta cells in a mammal comprising the administration of the combination of a PAM and a GABA receptor activating ligand.  Impaired function and decreased number of insulin secreting beta cells are associated with diabetes, both type I and type II (see [0005] of the instant specification and [0003] of Kaufman).  In addition, in paragraphs [0215] and [0216] of the instant specification it is stated that a key goal of type 1 diabetes (T1D) research is to develop treatments to safely promote human -cell replication.  Thus the method of the instant claims for promoting replication, and/or growth, and/or function of beta cells in a mammal comprising the administration of the combination of a PAM and a GABA receptor activating ligand is clearly applicable to the treatment of diabetes including type I and type II diabetes.  There is clear motivation in Kaufman to treat diabetes as well as to delay the onset of diabetes, comprising the administration of GABA in combination with a GABA receptor agonist and/or a GABA potentiator wherein benzodiazepines including alprazolam are taught in Kaufman to be suitable GABA receptor agonists as well as GABA potentiators (paragraphs [0009], [0067], and [0073]).  Thus by following the teachings and suggestions of the prior art and administering the combination of GABA and a benzodiazepine such as alprazolam in optimized amounts for the treatment of diabetes or for delaying the onset of diabetes, the same effect as claimed which is promoting replication, and/or growth, and/or function of beta cells in a mammal will necessarily occur.  
In addition, Kaufman specifically teaches that the combination of GABA, a GABA agonist, and/or GABA potentiator is useful in a method of protecting beta-cells in a mammal from oxidative stress induced apoptosis ([0012], [0059] and claim 27).  Thus Kaufman teaches that the combination will promote the survival of beta cells. Promoting the replication, growth, survival and function of beta cells are all related.  Promoting the survival of beta cells (as specifically taught in Kaufman) will lead to an increase in the number of beta cells (because less cells die) and thus directly result in increased function of beta cells, i.e. more cells equals increased production of insulin by the surviving cells.  The function of beta cells is to secrete insulin ([0003] of Kaufman).  Thus, the promotion of beta cell function as claimed can be achieved by increasing the number of insulin secreting beta cells either by increasing cell proliferation or decreasing the degradation of beta cells (i.e. increasing beta cell survival).  To support said arguments, Figures 10A and 10B of Kaufman specifically demonstrate GABA administration results in less apoptosis of beta cells resulting in an increase in the number of insulin producing beta cells. Figure 10C of Kaufman demonstrates that the increase in insulin producing beta cells will promote an increase in insulin and thus an increase in beta cell function.  In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With respect to Appellant’s argument that the effect of alprazolam on beta cells was not known, this argument is found not persuasive since Kaufman specifically teaches the administration of the combination of GABA and/or GABA receptor agonists and/or GABA potentiators and/or GABA prodrugs [0066].  Moreover, Kaufman specifically teaches in addition to GABA or GABA analogues, the use of GABAA and/or GABAB receptor potentiators is contemplated [0073].  Kaufman specifically teaches that GABA potentiators bind to sites other than GABA or GABA analogue binding sites such as the benzodiazepine site and have GABA effects [0073].  Kaufman specifically teaches that anxiolytic benzodiazepines are GABA potentiators [0073].  Thus anxiolytic benzodiazepines such as alprazolam (Xanax®) would have been expected to have GABA effects and thus potentiate, or increase the activity of GABA.  As detailed above, Kaufman (Figures 10A-10C of Kaufman) specifically demonstrates that GABA increases survival of beta cells and thus increases the number and function of beta cells.  Thus combining GABA with a potentiator such as the anxiolytic benzodiazepine alprazolam (Xanax®), would have been expected to result in improved results as compared to each compound administered alone.  Therefore, the teachings of Kaufman specifically demonstrates that GABA alone has a direct effect on beta cells by increasing survival (resulting in increased number of beta cells and, therefore, increased beta-cell function in the individual) and thus a reasonable expectation exists in further increasing said activity by adding another compound such as alprazolam as a GABA potentiator or PAM which will potentiate or increase the activity of GABA.
With respect to claims 5 and 19, Appellant argues that nothing in Kaufman discloses or suggests combining a GABAA receptor PAM and a GABA receptor activating ligand for promoting the replication and/or growth and/or function of beta cells, let alone doing so via lower doses, and the synergistic effect achieved was unexpected. (Brief at pages 22-23).
This argument is found not persuasive for the same reasons as detailed above.  Specifically, the claims of the instant application are not drawn to the treatment of any disease or condition in particular, rather, the claims are drawn to the function or mechanism of action of promoting the replication, and/or growth, and/or function of beta cells in a mammal comprising the administration of the combination of a PAM and a GABA receptor activating ligand.  Impaired function and decreased number of insulin secreting beta cells are associated with diabetes, both type I and type II (see [0005] of the instant specification and [0003] of Kaufman).  In addition, in paragraphs [0215] and [0216] of the instant specification it is stated that a key goal of type 1 diabetes (T1D) research is to develop treatments to safely promote human -cell replication.  Thus the method of the instant claims for promoting replication, and/or growth, and/or function of beta cells in a mammal comprising the administration of the combination of a PAM and a GABA receptor activating ligand is clearly applicable to the treatment of diabetes including type I and type II diabetes.  There is clear motivation in Kaufman to treat diabetes comprising the administration of GABA in combination with a GABA receptor agonist and/or a GABA potentiator wherein benzodiazepines including alprazolam are taught in Kaufman to be suitable GABA receptor agonists as well as GABA potentiators (paragraphs [0009], [0067], and [0073]).  Thus by following the teachings and suggestions of the prior art and administering the combination of GABA and a benzodiazepine such as alprazolam in optimized amounts for the treatment of diabetes or for delaying the onset of diabetes, the same effect as claimed which is promoting replication, and/or growth, and/or function of beta cells in a mammal will necessarily occur.  
Furthermore, as detailed above, even though the claims of the instant application are not specifically drawn to the treatment of diabetes, it is clear that promoting the replication, and/or growth, and/or function of beta cells in a mammal comprising the administration of the combination of a PAM and a GABA receptor activating ligand can be used to treat or delay the onset of diabetes.  Kaufman specifically teaches the administration of the combination of GABA and/or GABA receptor agonists and/or GABA potentiators and/or GABA prodrugs [0066].  Moreover, Kaufman specifically teaches in addition to GABA or GABA analogues, the use of GABAA and/or GABAB receptor potentiators is contemplated [0073].  Kaufman specifically teaches that GABA potentiators bind to sites other than GABA or GABA analogue binding sites such as the benzodiazepine site and have GABA effects [0073].  Kaufman specifically teaches that anxiolytic benzodiazepines are GABA potentiators [0073].  Thus anxiolytic benzodiazepines such as alprazolam (Xanax®) would have been expected to potentiate, or increase the activity of GABA.  As detailed above, Kaufman specifically demonstrates that GABA increases survival of beta cells and thus increases the number and function of beta cells.  Thus combining GABA with a potentiator such as the anxiolytic benzodiazepine alprazolam (Xanax®), would have been expected to result in improved results as compared to each compound administered alone.  Kaufman specifically demonstrates in Figures 10A-C that GABA alone has a direct effect on beta cells by increasing survival (resulting in increased number of beta cells and, therefore, increased beta-cell function in the individual) and thus a reasonable expectation exists in further increasing said activity by adding another compound such as alprazolam as a GABA potentiator or PAM which will potentiate or increase the activity of GABA.  Thus, based on the teachings of Kaufman, a person of ordinary skill in the art would have been motivated to combine GABA and a benzodiazepine including alprazolam and optimize the amounts such that optimal treatment or delaying of diabetes is achieved and thus arrive at the same lower dosages and synergistic amounts as claimed in claims 5 and 19 currently on appeal.
With respect to claims 23, 27 and 39, Appellant argues again that said claims are method claims, which are directed to a method of promoting the replication, and/or growth and/or function of beta cells in a mammal comprising concurrently administering specific PAMs (as in claims 23 and 27) and a specific GABA receptor activating ligand (as in claim 39), and the method aspect and the synergistic effect are two key points that have been overlooked. (Brief at pages 23-24)
This argument is found not persuasive for the same reasons as detailed above.  The method aspect and the synergist effect have not been overlooked.  Moreover, the rejection on appeal address all of the limitations as claimed in claims 23, 27 and 39 as Kaufman specifically teaches throughout to combine GABA and/or GABA receptor agonists and/or GABA potentiators and/or GABA prodrugs for various conditions including treatment or prevention of type I diabetes or insulin-dependent diabetes which involves the progressive inflammatory infiltration of pancreatic islets containing immunocytes targeted specifically to insulin secreting -cells (for example see Title, [0003], [0006]-[0013], [0046], [0066]).  Kaufman specifically teaches in paragraphs [0009] and [0067] that in certain embodiments the methods comprise the administration of GABA, and the GABA receptor agonist comprises a compound selected from many of the PAM compounds as claimed in claim 27 of the instant application.  Kaufman teaches that the GABA receptor agonist may be selected as alprazolam, chlordiazepoxide, clonazepam, clorazepate, diazepam, estazolam, flurazepam, lorazepam, oxazepam, prazepam, quazepam, temazepam, bromazepam, midazolam and triazolam, which are the same PAM compounds as claimed in claim 27 of the instant application.  In addition, Kaufman further teaches in paragraph [0073] that in addition to GABA or GABA analogues, the use of GABAA and/or GABAB receptor potentiators, e.g. positive allosteric regulators of GABA is contemplated wherein the potentiators bind to sites other than GABA or GABA analogue binding sites, but have GABA effects [0073].  Numerous compounds that potentiate the effects of GABA have been identified and such compounds typically bind predominantly to sites other than the GABA binding site such as the benzodiazepine site [0073].  Kaufman teaches that potentiators include anxiolytic benzodiazepines [0073].  Thus Kaufman actually teaches that anxiolytic benzodiazepines such as alprazolam (Xanax®) are indeed PAM compounds [0073].  Thus the limitations as claimed in claims 23, 27 and 39 of the instant application are met by the teachings of Kaufman.
With respect to claim 14, Appellant again argues that there is no disclosure in Kaufmann for promoting the function of beta cells in a mammal by increasing the number of insulin positive beta cells.  Appellant argues that the only disclosure in Kaufman regarding beta cells is for protecting beta cells in a mammal from oxidative stress induced apoptosis. Appellant again argues that when beta cells are mentioned in Kaufman, those methods require also administering a non-GABA therapeutic agent which suggests that the effect on the beta cells comes from the additional non-GABA agent and not only from the GABA and GABA agonist, and therefore the inherency theory fails. (Brief at pages 24-26).
These arguments are found not persuasive for the same reasons as detailed above.  Specifically, promoting the replication, growth, survival and function of beta cells are all related.  Promoting the survival of beta cells (as specifically taught in Kaufman) will lead to an increase in the number of beta cells (because less cells die) and thus directly result in increased function of beta cells, i.e. more cells equals increased production of insulin by the surviving cells.  The function of beta cells is to secrete insulin ([0003] of Kaufman).  Thus, the promotion of beta cell function as claimed can be achieved by increasing the number of insulin secreting beta cells either by increasing cell proliferation or decreasing the degradation of beta cells (i.e. increasing beta cell survival).  To support said arguments, Figures 10A and 10B of Kaufman specifically demonstrate GABA administration results in less apoptosis of beta cells resulting in an increase in the number of insulin producing beta cells. Figure 10C of Kaufman demonstrates that the increase in insulin producing beta cells will promote an increase in insulin and thus an increase in beta cell function.
Kaufman specifically teaches in addition to GABA or GABA analogues, the use of GABAA and/or GABAB receptor potentiators is contemplated [0073].  Kaufman specifically teaches that GABA potentiators bind to sites other than GABA or GABA analogue binding sites such as the benzodiazepine site and have GABA effects [0073].  Kaufman specifically teaches that anxiolytic benzodiazepines are GABA potentiators [0073].  Thus anxiolytic benzodiazepines such as alprazolam (Xanax®) would have been expected to potentiate, or increase the activity of GABA.  As detailed above, Kaufman specifically demonstrates that GABA increases survival of beta cells and thus increases the number and function of beta cells.  Thus combining GABA with a potentiator such as the anxiolytic benzodiazepine alprazolam (Xanax®), would have been expected to result in improved results as compared to each compound administered alone.  Therefore, the teachings of Kaufman do not suggest that in order to affect beta cells, the first combination of GABA compounds would not be enough and the second non-GABA agent is necessary because Kaufman specifically demonstrates that GABA alone has a direct effect on beta cells by increasing survival (resulting in increased number of beta cells and, therefore, increased beta-cell function in the individual) and thus a reasonable expectation exists in further increasing said activity by adding another compound such as alprazolam as a GABA potentiator or PAM which will potentiate or increase the activity of GABA. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
Conferees:
/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627                                                                                                                                                                                                        
/Lora E Barnhart Driscoll/Quality Assurance Specialist, Technology Center 1600                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.